NO. 07-11-0447-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                JANUARY 12, 2012
                         ______________________________


          KIRT MCDONALD A/K/A KIRT WAYNE MCDONALD, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

                FROM THE COUNTY COURT OF POTTER COUNTY;

               NO. 125606-P; HONORABLE ARTHUR WARE, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Pursuant to a plea bargain, Appellant, Kirt McDonald a/k/a Kirt Wayne McDonald,

was convicted of issuance of a bad check and punishment was assessed at a fine of

$175.00. The Trial Court's Certification of Defendant's Right of Appeal reflects that

Appellant's case is a plea bargain case and that he has no right of appeal.         The

certification notwithstanding, Appellant filed a pro se notice of appeal challenging his

conviction.
       By letter dated December 15, 2011, this Court notified Appellant of the

consequences of the certification and invited him to either file an amended certification

showing a right of appeal or demonstrate other grounds for continuing the appeal on or

before December 30, 2011.


       Appellant timely filed a response seeming to challenge his conviction.        His

response, however, does not contradict the trial court's certification nor does it

demonstrate grounds for continuing this appeal. Because Appellant has failed to file an

amended certification reflecting a right of appeal and has not shown good cause for

continuing this appeal, we have no alternative but to dismiss this appeal based on the

certification signed by the trial court. See Tex. R. App. P. 25.2(d).



                                                 Patrick A. Pirtle
                                                     Justice



Do not publish.




                                             2